Title: [Diary entry: 3 July 1791]
From: Washington, George
To: 

Sunday 3d. Received, and answered an address from the Inhabitants of York town—& there being no Episcopal Minister present in the place, I went to hear morning Service performed in the Dutch reformed Church—which, being in that language not a word of which I understood I was in no danger of becoming a proselyte to its religion by the eloquence of the Preacher. After Service, accompanied by Colo. Hartley & half a dozen other Gentlemen, I set off for Lancaster. Dined at Wrights Ferry where I was met by Genl. Hand & many of the principal characters of Lancaster & escorted to the town by them, arriving abt. 6 oclock. The Country from York to Lancaster is very fine, thick settled, and well cultivated. About the ferry they are extremely rich.

The river Susquehannah at this place is more than a mile wide and some pretty views on the banks of it.